 Case 1:20-bk-10276-VK        Doc 60 Filed 09/09/20 Entered 09/09/20 12:18:09     Desc
                               Main Document    Page 1 of 8


 1   STEVEN T. GUBNER - Bar No. 156593
     TAMAR TERZIAN- Bar No. 254148
 2   BRUTZKUS GUBNER
     21650 Oxnard Street, Suite 500
 3   Woodland Hills, CA 91367
     Telephone: (818) 827-9000
 4   Facsimile: (818) 827-9099
     Email:     sgubner@bg.law
 5              tterzian@bg.law
 6   Attorneys for David Seror,
     Chapter 7 Trustee
 7

 8                           UNITED STATES BANKRUPTCY COURT
 9
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                  SAN FERNANDO VALLEY DIVISION
11

12
                                                     Case No. 1:20-bk-10276-VK
13   In re

14   HORMOZ RAMY,                                    Chapter 7

15                          Debtor.                  OPPOSITION TO MOTION FOR RELIEF
                                                     FROM STAY NON-BANKRUPTCY FORUM
16                                                   FILED BY JUDGMENT CREDITOR, WV
                                                     SPE 2017-2A, LLC
17
                                                     DATE: September 23, 2020
18                                                   TIME: 9:30 a.m.
                                                     PLACE: 21041 Burbank Boulevard
19                                                          Courtroom 301
                                                            Woodland Hills, CA 91367
20

21

22

23

24

25

26

27

28

                                                 1
 Case 1:20-bk-10276-VK         Doc 60 Filed 09/09/20 Entered 09/09/20 12:18:09                Desc
                                Main Document    Page 2 of 8


 1   TO THE HONORABLE VICTORIA S. KAUFMAN, UNITED STATES BANKRUPTCY

 2   JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL OTHER

 3   INTERESTED PARTIES:

 4           David Seror, the Chapter 7 Trustee, hereby submits his opposition to the motion for relief

 5   from automatic stay, to amend its application for renewal and amendment of its state court judgment,

 6   to record a certified copy of the amended application for renewal prior to September 29, 2020 and

 7   preserve it's lien priority against Debtor’s real property (the “Motion”) filed by WV SPE 2017-2A,

 8   LLC (hereinafter, sometimes referred to as “Judgment Creditor” and/or “Movant”).

 9                                                     I.

10                                            INTRODUCTION

11           Debtor was named as a defendant in the State Court case of Darryl Snyder, Trustee of the

12   Edward V. Caraccia and Lillie Faye Caraccia Trust dated 9/ 4/85 v. Hormoz Ramy and Salem

13   Arnout, in the Superior Court of State of California, County of Ventura (the “State Court Action”).

14           Judgment was entered on September 29, 2010, against Debtor and Salem Arnout (the

15   “Judgment”). Movant owns the judgment lien against Debtor's real properties.

16           Through its Motion, Movant seeks relief to amend its application for renewal of the judgment

17   and amendment of the abstract of judgment which prior counsel neglected to include Debtor’s last

18   four of his social security number and driver license number. On May 22, 2020, Guaranty Solutions,

19   LLC, an Arizona limited liability company assigned the Judgment to WV SPE 2017-2A, LLC, a

20   California limited liability company. WV SPE 2017-2A, LLC, a California limited liability

21   company, as Assignee, is currently the holder and owner of the Judgment.

22           As discussed below, Debtor filed the instant Bankruptcy case, and because the Judgment

23   failed to include the last four of his social security number and his driver license number, Movant’s

24   lien is avoidable. Therefore, Movant’s Motion should be denied and its lien deemed subordinate to

25   the Estate’s interest.

26   ///

27   ///

28   ///

                                                       2
 Case 1:20-bk-10276-VK         Doc 60 Filed 09/09/20 Entered 09/09/20 12:18:09                 Desc
                                Main Document    Page 3 of 8


 1                                                      II.

 2         MOVANT SHOULD NOT RECEIVE THE BENEFIT OF A PRIORITY LIEN BY

 3                            AMENDING ITS ABSTRACT OF JUDGMENT

 4          A. Movants Defective Abstract of Judgment Violates CCP 674(b) and Any Amendment

 5   Post-Petition Is A Direct Violation of the Automatic Stay

 6          Under California law CCP 674(b), “an abstract of a judgment or decree requiring the

 7   payment of money shall be certified by the clerk of the court where the judgment or decree was

 8   entered and shall contain all of the following….

 9          (6) The last four digits of the social security number and driver's license number of the

10   judgment debtor if they are known to the judgment creditor. If either or both of those sets of

11   numbers are not known to the judgment creditor, that fact shall be indicated on the abstract of

12   judgment.” See California Civil Procedure §674(b).

13          The very purpose of CCP § 674.6 is not only to provide constructive notice of liens, but

14   requires the abstract to include a judgment Debtor’s social security number and driver license

15   number to avoid “clouding innocent people's title” who happen to have names similar to judgment

16   debtors. In re Conceicago, 331 B.R. 885, 331 B.R. 885 (9th Cir. BAP 2005). In Conceicago,

17   Judgment Creditor was prohibited from amending its judgment because doing so would violate the

18   automatic stay. Pursuant to Bankruptcy Code Section 362(a)(4), a creditor is prohibited from

19   performing “any act to create, perfect, or enforce any lien against property of the estate.” See 11

20   U.S.C. §§ 362(a)(4).

21          As Movant concedes in this case, the original abstract of judgment and renewal recorded did

22   not comply with California Code of Civil Procedure, § 674.6. For the Court to allow an amendment

23   would be a violation of the automatic stay. Movant can wait until the automatic stay has expired, in

24   which case 11 USC 108(c) extends the period in which to renew the judgment until 30 days after the

25   creditor has received notice that the stay has ended. See In re Spiritos, 221 F3d 10789, 1080-1082

26   (9th Cir. 2000).

27          B. The Trustee has the power to avoid Movants Abstract of Judgment

28          Bankruptcy Code Section 544(a)(3) gives the Trustee the power to avoid any recording of

                                                        3
 Case 1:20-bk-10276-VK           Doc 60 Filed 09/09/20 Entered 09/09/20 12:18:09               Desc
                                  Main Document    Page 4 of 8


 1   abstract of judgment, ultimately giving the Trustee the rights of a bona fide purchaser of real

 2   property.

 3           The Ninth Circuit in In re Varner, held that debtor in possession cannot avoid a judgment

 4   creditor's lien under § 544(a)(3) when the creditor recorded its abstract of judgment pursuant to

 5   California Code of Civil Procedure § 674(a), listed the debtor's social security and driver's license

 6   numbers as “unknown,” and had no knowledge of the social security and driver's license numbers at

 7   the time the abstract was recorded or at any time prior to the bankruptcy filing.

 8           Here, admittedly, Movant failed to record its abstract of judgment listing the Debtor’s Social

 9   Security and Driver’s license numbers and had knowledge of the of the social security and driver's

10   license numbers at the time the abstract was recorded, and at any time prior to the bankruptcy filing.

11           California Code of Civil Procedure section 674(b) makes it clear that an abstract of judgment

12   is junior in priority to the rights of a bona fide purchaser. Accordingly, any judgment lien created by

13   an abstract of judgment not containing a Social Security or driver's license number is avoidable

14   pursuant to section 544(a)(3). See In re Varner, 219 B.R. 867, (BAP 9th Cir. 1998), citing, In re Kim,

15   161 B.R. 831, 835 (9th Cir. BAP 1993). In Varner, the Court held that where the initial judgment

16   lien failed to note the social security number and driver's license number of the debtor, and thus the

17   lien was void and unenforceable.

18           Based on the foregoing, the rights of the bankruptcy estate are superior to the rights of any

19   judgment creditor whose abstract of judgment fails to list an identifying number. Id. The creditor can

20   protect itself only by filing an Amendment to Abstract, pursuant to the California statute, before the

21   filing of the bankruptcy. See In re Varner, 219 B.R. 867, (BAP 9th Cir. 1998). Again, Movant had

22   ample opportunity before the filing of the bankruptcy case to renew and properly record its Abstract

23   of Judgment. Therefore, the Court should deny Movant’s motion to amend its abstract of judgment

24   giving it priority interest in the assets of the Estate.

25           C. Movant fails to establish that Cause Exists To Renew Its Defective Abstract of

26   Judgment.

27           Movant has failed to establish why cause exists under Section 362(d) for relief from the

28   automatic stay. While relief from the automatic stay is generally granted to proceed with a non-

                                                           4
 Case 1:20-bk-10276-VK            Doc 60 Filed 09/09/20 Entered 09/09/20 12:18:09               Desc
                                   Main Document    Page 5 of 8


 1   bankruptcy action in State Court, here, the Estate will be prejudiced if relief is granted, and Movant

 2   is entitled to renew its Abstract of Judgment, which would entitle Movant to have a priority interest

 3   in Debtor’s real property.

 4            The prejudice to Estate is not overcome as Movant provides no basis establishing “Cause” to

 5   renew its defective Abstract of Judgment.

 6            D. Cause Does Not Exist for This Court to Abstain From Determining the Validity of

 7   Movant’s Lien.

 8            Movant has failed to establish the elements of abstention under the facts and circumstances

 9   of this case. Contrary to Movant’s motion, the mandatory abstention requirements do not all apply,

10   in particular elements (2) and (8) appropriate jurisdiction.

11            In Tucson Estates, the Ninth Circuit has set forth factors to consider whether a bankruptcy

12   court should abstain and lift stay for litigation in a nonbankruptcy forum. The factors are: (1) the

13   effect or lack thereof on the efficient administration of the estate if a Court recommends abstention,

14   (2) the extent to which state law issues predominate over bankruptcy issues, (3) the difficulty or

15   unsettled nature of the applicable law, (4) the presence of a related proceeding commenced in state

16   court or other nonbankruptcy court, (5) the jurisdictional basis, if any, other than 28 U.S.C. § 1334,

17   (6) the degree of relatedness or remoteness of the proceeding to the main bankruptcy case (this factor

18   favors abstention/stay relief because the determination of the claims is remote to the main

19   bankruptcy case), (7) the substance rather than form of an asserted "core" proceeding, (8) the

20   feasibility of severing state law claims from core bankruptcy matters to allow judgments to be

21   entered in state court with enforcement left to the bankruptcy court, (9) the burden of [the

22   bankruptcy court's] docket, (10) the likelihood that the commencement of the proceeding in

23   bankruptcy court involves forum shopping by one of the parties, (11) the existence of a right to a

24   jury trial, and (12) the presence in the proceeding of nondebtor parties. In re Tucson Estates, Inc.,

25   912 F.2d at 1166-1167.

26            Here, the elements in Tucson are not satisfied and therefore this Bankruptcy Court has

27   jurisdiction and need not abstain. In this case, the priority of Movant’s lien is not solely a state law

28   issue.

                                                         5
 Case 1:20-bk-10276-VK          Doc 60 Filed 09/09/20 Entered 09/09/20 12:18:09                Desc
                                 Main Document    Page 6 of 8


 1          Further, the bankruptcy court has subject matter jurisdiction in this dispute because the real

 2   property that Movant is seeking to assert a lien that was never expressly abandoned under section

 3   554(a) or (b) nor was it automatically abandoned under section 554(c) as the case has not been

 4   closed. See 11 U.S.C. § 554. If the Chapter 7 trustee abandons it, the bankruptcy court would still

 5   have jurisdiction because the real property appears to be claimed exempt by Debtor. These issues are

 6   sufficiently related to the bankruptcy case to give the bankruptcy court subject matter jurisdiction.

 7   See 28 U.S.C. § 1334(b).

 8          Therefore, this matter is properly before the Bankruptcy Court. This Court need not abstain

 9   from determining whether Movant can amend and record its Judgment lien.

10                                                     III.

11                                              CONCLUSION

12          For the foregoing reasons, the Trustee requests that the Court deny the motion for relief from

13   automatic stay for Movant to amend and renew its Abstract of Judgment, ultimately giving the

14   Movant a priority lien against Debtor’s real property.

15

16   DATED: September 9, 2020                       BRUTZKUS GUBNER
17

18                                                  By:____/s/Tamar Terzian_______________
                                                         Tamar Terzian
19                                                  Attorneys for, David Seror, Chapter 7 Trustee
20

21

22

23

24

25

26

27

28

                                                        6
Case 1:20-bk-10276-VK   Doc 60 Filed 09/09/20 Entered 09/09/20 12:18:09   Desc
                         Main Document    Page 7 of 8
            Case 1:20-bk-10276-VK               Doc 60 Filed 09/09/20 Entered 09/09/20 12:18:09                                 Desc
                                                 Main Document    Page 8 of 8


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
21650 Oxnard Street, Suite 500, Woodland Hills, California 91367.

A true and correct copy of the foregoing documents entitled: OPPOSITION TO MOTION FOR RELIEF FROM STAY
NON-BANKRUPTCY FORUM FILED BY JUDGMENT CREDITOR, WV SPE 2017-2A, LLC will be served or was served
(a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
September 9, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

        Jessica L Bagdanov jbagdanov@bg.law, ecf@bg.law
        Casey Z Donoyan cdonoyan@hrhlaw.com
        Steven T Gubner sgubner@bg.law, ecf@bg.law
        Raffi Khatchadourian raffi@hemar-rousso.com
        Siamak E Nehoray mac@nehoraylegalgroup.com
        David Seror (TR) aquijano@bg.law, C133@ecfcbis.com
        Tamar Terzian tterzian@bg.law, ecf@bg.law
        United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
        Holly Walker holly@veruslawgroup.com

                                                                              Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On _____, I served the following persons and/or entities at the last known
addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                              Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on ___________, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                              Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 September 9, 2020                        JESSICA STUDLEY                       /s/ Jessica Studley
 Date                                     Printed Name                          Signature

____________________________________________________________________________________________________________________
           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California


June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
